        Case 1:19-cv-02230-LTS-SLC Document 71 Filed 07/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

WGH COMMUNICATIONS, INC.,

                 Plaintiff,

        -v-                                                           No. 19-CV-2230-LTS

PENACHIO MALARA LLP, et al.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                 Plaintiff WGH Communications, Inc. (“WGH”) brings this action against

defendants Penachio Malara LLP, Anne Penachio, Bronson Law Offices, PC, and Bruce Bronson

(“Defendants”), asserting a single claim of legal malpractice arising out of Defendants’ alleged

failure to timely appeal a confirmation order issued on May 10, 2018, in the bankruptcy

proceeding CM Wind Down Topco Inc., No. 17-13381-SCC (Bankr. S.D.N.Y.) (the “Cumulus

Bankruptcy”). According to WGH, the amended reorganization plan confirmed in that order (the

“Amended Plan”) violated the absolute priority rule, which “provides that a reorganization plan

may not give ‘property’ to the holders of any junior claims or interests ‘on account of’ those

claims or interests, unless all classes of senior claims either receive the full value of their claims

or give their consent.” In re DBSD N. Am., Inc., 634 F.3d 79, 88 (2d Cir. 2011).

                 On February 27, 2020, this Court issued an Order (Docket Entry No. 37), granting

WGH’s unopposed motion for leave to amend its Complaint, “subject to modification of the

content of that complaint to address the jurisdictional issue” set forth below:

                 Plaintiff’s existing Complaint asserts that the Court has jurisdiction based
                 on diversity of citizenship (28 U.S.C. § 1332), but omits allegations
                 concerning the citizenship of the members of Defendant Penachio Malara


WGH - ORD RE MTD.DOCX                                      VERSION JULY 23, 2020                         1
        Case 1:19-cv-02230-LTS-SLC Document 71 Filed 07/23/20 Page 2 of 4




               LLP. Because the citizenship of an artificial business entity other than a
               corporation is determined by reference to the citizenship of its members,
               see C.T. Carden v. Arkoma Associates, 494 U.S. 185 (1990); E.R. Squibb
               & Sons v. Accident & Cas. Ins. Co., 160 F.3d 925 (2d Cir. 1998); Keith v.
               Black Diamond Advisors, Inc., 48 F. Supp. 2d 326 (S.D.N.Y. 1999),
               Plaintiff’s First Amended Complaint should include allegations sufficient
               to demonstrate a basis for subject matter jurisdiction in this Court.

(Id. at 1.)

               On February 28, 2020, WGH filed its First Amended Complaint. (Docket Entry

No. 39, “FAC.”) The FAC asserts that the Court has jurisdiction based on diversity of

citizenship, and alleges that “Penachio Malara LLP is a citizen of the State of New York,” but

includes no allegations concerning the citizenship of the members (i.e., the partners and any

limited partners) of Penachio Malara LLP, other than co-defendant Anne Penachio (who is also

alleged to be a citizen of the State of New York).

               On April 3, 2020, Defendants filed twin motions to dismiss. (Docket Entry Nos.

48 and 51.) 1 Defendants argue that the FAC should be dismissed for lack of subject matter

jurisdiction because, by failing to plead the citizenship of the members of Penachio Malara LLP,

WGH has “failed to show that the Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332.”

(Docket Entry No. 50 at 4-5.) Defendants further argue that the FAC should be dismissed for

failure to state a claim for legal malpractice because, among other deficiencies, (1) the FAC’s

claim that the Amended Plan violated the absolute priority rule is conclusory, and therefore

WGH fails to allege that any appeal of the Amended Plan by WGH would have been successful,

and (2) the FAC fails to allege that WGH incurred any ascertainable damages as a result of

Defendants’ alleged failure to timely appeal. (Id. at 9-13; Docket Entry No. 53 at 7, 9-10.)




1
        Penachio Malara LLP and Anne Penachio filed the motion at Docket Entry No. 48;
        Bronson Law Offices, PC, and Bruce Bronson filed the motion at Docket Entry No. 51.


WGH - ORD RE MTD.DOCX                            VERSION JULY 23, 2020                            2
       Case 1:19-cv-02230-LTS-SLC Document 71 Filed 07/23/20 Page 3 of 4




               “‘It is a fundamental precept that federal courts are courts of limited jurisdiction’

and lack the power to disregard such limits as have been imposed by the Constitution or

Congress.” Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56,

62 (2d Cir. 2009) (quoting Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365, 374

(1978)). Indeed, the Court may not proceed to the merits of a dispute until it is satisfied that

subject matter jurisdiction over that dispute exists. Platinum-Montaur Life Scis., LLC v.

Navidea Biopharmaceuticals, Inc., 943 F.3d 613, 619 (2d Cir. 2019) (“[A] a district court may

not proceed to the merits without first determining whether it has subject-matter jurisdiction.”).

As the Court stated in its Order dated February 27, 2020, the citizenship of an artificial business

entity other than a corporation is determined by reference to the citizenship of its members, and

the FAC omits any allegations concerning the citizenship of the members of Defendant Penachio

Malara LLP. The Court therefore grants Defendants’ motions to dismiss the FAC to the extent

those motions seek dismissal on the basis that the FAC fails to allege a basis for this Court’s

exercise of subject matter jurisdiction.

               If WGH seeks to file a further amended pleading to cure the FAC’s jurisdictional

deficiency, it must file a motion for leave to do so no later than August 21, 2020. WGH’s

motion should attach its proposed Second Amended Complaint, as well as a redline or other

comparison tracking the changes between the FAC and the proposed pleading. 2 Responses and



2
       WGH is further advised that it appears to the Court that WGH’s pleading, in its current
       iteration, fails to allege facts in support of its conclusory assertion that the Amended Plan
       in the Cumulus Bankruptcy violated the absolute priority rule, which only prohibits a
       plan from giving “‘property’ to the holders of any junior claims or interests ‘on account
       of’ those claims or interests, unless all classes of senior claims either receive the full
       value of their claims or give their consent.” In re DBSD N. Am., Inc., 634 F.3d at 88.
       The FAC alleges neither what value “all classes of senior claims” received under the
       Amended Plan, nor that any holder of a junior claim or interest received property “on
       account of” that claim or interest. Similarly, it appears that the FAC fails to allege


WGH - ORD RE MTD.DOCX                             VERSION JULY 23, 2020                                3
       Case 1:19-cv-02230-LTS-SLC Document 71 Filed 07/23/20 Page 4 of 4




replies shall be filed in accordance with Local Civil Rule 6.3, unless the parties agree to and the

Court approves a different schedule.

               If WGH fails to file a motion for leave to amend by August 21, 2020, the Court

will dismiss this action without prejudice and without further opportunity to amend. See Katz v.

Donna Karan Co., L.L.C., 872 F.3d 114, 121 (2d Cir. 2017) (dismissals for lack of jurisdiction

must be entered without prejudice). See also Eyeghe v. Thierry, No. 14-CV-1914 (JMF), 2014

WL 5242605, at *2 (S.D.N.Y. Oct. 15, 2014) (dismissing action brought against individual and

limited liability company where “the Court previously advised Plaintiff of his failure to

adequately plead [the limited liability company’s] citizenship, gave him an opportunity to

amend, and explicitly warned that failure to remedy the defect would result in dismissal without

further opportunity to amend.”).

               Docket Entry Nos. 48 and 51 are resolved.

       SO ORDERED.

Dated: New York, New York
       July 23, 2020



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




       plausible facts in support of WGH’s claim that it suffered ascertainable damages from
       Defendants’ alleged failure to timely appeal the Amended Plan (e.g., the operation of the
       Amended Plan; how much WGH received under the Amended Plan; any alternative
       distribution scheme that might have been adopted on remand had WGH prevailed in an
       appeal; and/or what WGH would have received under such an alternative distribution
       scheme). Failure to augment these claims with additional allegations of fact may result in
       denial of WGH’s motion for leave to amend as futile.


WGH - ORD RE MTD.DOCX                             VERSION JULY 23, 2020                               4
